Name: Council Regulation (EEC) No 3217/84 of 6 November 1984 establishing ceilings and Community surveillance of imports of certain products originating in Malta (1985)
 Type: Regulation
 Subject Matter: international trade;  trade policy;  leather and textile industries;  Europe
 Date Published: nan

 23 . 11 . 84 Official Journal of the European Communities No L 306 / 47 COUNCIL REGULATION (EEC) 3217 / 84 of 6 November 1984 establishing ceilings and Community surveillance of imports of certain products originating in Malta ( 1985 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-introduce customs tariff duties if one of the ceilings is reached , HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1985 , imports into the Community of Nine of the products listed in the Annex and originating in Malta shall be subject to annual ceilings and Community surveillance . The description of the products referred to in the first subparagraph , their tariff headings and statistical numbers and, the ceilings shall be as set out in the Annex . Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the provisions of the Additional Protocol to the Agreement establishing an association between the European Economic Community and Malta (*) have lapsed ; Whereas , pending the entry into force of a new protocol , it is necessary to extend , for 1985 , the arrangements which the Community applies to trade with Malta within the context of the Association with that country ; Whereas , since a Protocol as provided for in Article 118 of the 1979 Act of Accession does not exist , the Community must adopt the measures referred to in Article 119 of that Act ; whereas the tariff measure concerned will , therefore , apply to the Community of Nine ; Whereas the abovementioned Additional Protocol makes provision for the total abolition of customs duties in respect of the products to which the Agreement applies ; whereas , however , for a number of products exemption from duties is subject to ceilings above which the customs duties applicable to third countries may be re-introduced; whereas the ceilings to be applied in 1985 should therefore be determined ; whereas the application of ceilings requires that the Community be regularly informed on imports of the products in question originating in Malta ; whereas it is therefore desirable that imports of these products be subjected to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure baSed on charging imports of the products in question against the ceilings at Community level as and when the products are entered with customs authorities for home use ; whereas this administrative procedure must make provision for the possibility of customs tariff duties being re-introduced as soon as the ceilings are reached at Community level ; 2 . Quantities shall be charged against the ceilings as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate in accordance with the rules contained in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation annexed to the Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta ( 2 ). Goods may be charged against the ceiling only if the movement certificate is submitted before the date on which customs duties are reimposed . The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs . (!) OJ No L 304 , 29 . 11 . 1977 , p. 2 . ( 2 ) OJ No L 111 , 28 . 4 . 1976 , p. 3 . No L 306 /48 Official Journal of the European Communities 23 . 11 . 84 within five clear days of the end of each 10-day period . Article 2 The Commission shall take all appropriate measures , in close cooperation with the Member States , for the purposes of applying this Regulation . Member States shall inform the Commission , at the intervals and within the time limits specified in paragraph 4 , of imports effected in accordance with the above procedures . 3 . As soon as the ceilings have been reached , the Commission may adopt a Regulation reimposing until the end of the calendar year the customs duties applicable to third countries . 4 . Member States shall forward to the Commission not later than the 15th day of each month statements of the quantities charged during the preceding month . If the Commission so requests , they shall provide such statements for periods of 10 days and forward them Article 3 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1984 . For the Council The President J. O'KEEFFE 23 . 11 . 84 Official Journal of the European Communities No L 306 /49 ANNEX List of products subject to import ceilings in 1985 Serial No CCT heading No Description NIMEXE code Level of ceiling ( tonnes ) 1 2 3 4 5 / I M 1 55.05 Cotton yarn , not put up for retail sale 55.05-all Nos Ceiling delayed I M 2 55.09 Other woven fabrics of cotton 55.09-all Nos Ceiling delayed I M 3 56.04 Man-made fibres (discontinuous or waste), carded , combed or otherwise prepared for spinning 56.04-all Nos Ceiling delayed I M 4 60.05 Outer garments and other articles , knitted or crocheted , not elastic 60.05-all Nos Ceiling delayed I M 5 61.01 Men's and boys' outer garments 61.01-all Nos 1 203